MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                   FILED
      regarded as precedent or cited before any                                           Dec 16 2020, 8:47 am
      court except for the purpose of establishing
                                                                                              CLERK
      the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                             Court of Appeals
      estoppel, or the law of the case.                                                        and Tax Court




      ATTORNEY FOR APPELLANT
      Mark F. James
      Anderson, Agostino & Keller, P.C.
      South Bend, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      C.N.,                                                   December 16, 2020
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              20A-AD-1361
              v.                                              Appeal from the St. Joseph
                                                              Probate Court
      K.B.,                                                   The Honorable
      Appellee-Petitioner                                     Jason Cichowicz, Judge
                                                              Trial Court Cause No.
                                                              71J01-1906-AD-64



      Vaidik, Judge.



                                          Case Summary
[1]   C.N. appeals the trial court’s judgment that his consent to the adoption of

      T.G.D. (“Child”) was irrevocably implied. We affirm.
      Court of Appeals of Indiana | Memorandum Decision 20A-AD-1361 | December 16, 2020         Page 1 of 6
                            Facts and Procedural History
[2]   S.B. (“Mother”) is the biological mother of Child, born in March 2016. Mother

      believed C.N. to be Child’s biological father, but C.N. was not present for the

      birth or listed on the birth certificate. Sometime after Child was born, Mother

      “notified” C.N. and his mother that he is the father of Child. Tr. Vol. II p. 22.

      However, C.N. had no contact with Child and paid no child support, and

      paternity was never established. He also never registered with the putative-

      father registry.


[3]   In April 2019, when Child was three years old, Mother married K.B.

      (“Stepmother”). In June, Stepmother filed a petition for adoption. Mother

      executed a consent to the adoption and gave the adoption attorney C.N.’s

      name. However, Mother did not provide C.N.’s address because she “did not

      have that information[.]” Id. at 20. The adoption attorney and his legal assistant

      located a potential address for C.N. online and, on July 9, 2019, sent notice of

      Stepmother’s intent to adopt Child to that address, which was C.N.’s parents’

      home. See Exs. A, B. This notice purported to be sent in compliance with the

      form in Indiana Code section 31-19-4-5, but it did not include the last two

      sentences of the form: “This notice complies with IC 31-19-4-5 but does not

      exhaustively set forth a putative father’s legal obligations under the Indiana

      adoption statutes. A person being served with this notice should consult the

      Indiana adoption statutes.” Ind. Code § 31-19-4-5.




      Court of Appeals of Indiana | Memorandum Decision 20A-AD-1361 | December 16, 2020   Page 2 of 6
[4]   In July 2019, C.N. was incarcerated, but his parents told him about the notice.

      On July 31, C.N. filed a motion to contest the adoption. In August, the trial

      court appointed C.N. an attorney. A hearing on the motion to contest was held

      in March 2020. Stepmother argued C.N. could not contest the adoption

      because—under the putative-father-registry statutes—his consent to the

      adoption was irrevocably implied when he failed to register with the putative-

      father registry within the required period. See Ind. Code § 31-19-5-18. C.N.

      countered the putative-father-registry statutes did not apply to him and

      therefore his consent was not irrevocably implied under them. Specifically,

      C.N. argued the statutes do not apply when the mother knows the putative

      father’s name and address, and thus the statutes did not apply to him because

      he claimed Mother knew his name and address. See Ind. Code § 31-19-5-1(b)

      (stating the putative-father-registry statutes do not apply when “on or before the

      date the child’s mother executes a consent to the child’s adoption, the child’s

      mother discloses the name and address of the putative father to the attorney or

      agency that is arranging the child’s adoption.”).


[5]   In June, the trial court denied C.N.’s motion to contest, finding (1) the putative-

      father-registry statutes applied to C.N. because Mother did not know his

      address when she executed the consent to Child’s adoption and (2) C.N.’s

      consent to the adoption was irrevocably implied because he did not register

      with the putative-father registry within the required period. Appellant’s App.

      Vol. II p. 64. The following month the trial court granted Stepmother’s petition

      for adoption.


      Court of Appeals of Indiana | Memorandum Decision 20A-AD-1361 | December 16, 2020   Page 3 of 6
[6]   C.N. now appeals.



                                Discussion and Decision
[7]   At the outset, we note Stepmother did not file an appellee’s brief. Under that

      circumstance, we do not undertake to develop the appellee’s arguments.

      Branham v. Varble, 952 N.E.2d 744, 746 (Ind. 2011). Rather, we will reverse

      upon an appellant’s prima facie showing of reversible error. Id.


[8]   C.N. first argues his due-process rights were violated because the “Notice sent

      by [Stepmother] did not fully comply with the Form of Notice required by I.C.

      31-19-4-5.” Appellant’s Br. p. 7. It appears C.N., as an unregistered putative

      father, was not even entitled to notice of the adoption. See Ind. Code §§ 31-19-4-

      6, 31-19-5-18. But even if he was, Stepmother’s failure to strictly comply with

      the form in Section 31-19-4-5 did not violate his due-process rights.


[9]   The notice sent to C.N. omitted the last two sentences of the form in Section

      31-19-4-5. However, the statute “requires substantial compliance with the form

      of notice, not strict compliance.” In re Paternity of M.G.S., 756 N.E.2d 990, 1001

      (Ind. Ct. App. 2001), trans denied. Substantial compliance with the notice

      provision is “sufficient if the party receives notice which achieves that purpose

      for which the statute was intended.” In re Adoption of J.T.A., 988 N.E.2d 1250,

      1257 (Ind. Ct. App. 2013) (quoting In re Paternity of Baby Girl, 661 N.E.2d 873,

      877 (Ind. Ct. App. 1996)), trans. denied. We have found insufficient notice where

      deviations from the statutory form are misleading or omit materially significant


      Court of Appeals of Indiana | Memorandum Decision 20A-AD-1361 | December 16, 2020   Page 4 of 6
       elements. See Baby Girl, 661 N.E.2d at 878 (notice deficient because it misled

       putative father “as to what was required of him”); J.T.A., 988 N.E.2d at 1257

       (notice deficient because biological parent was not notified she must act within

       thirty days or her consent would be implied). But that is not the scenario here.

       The notice makes clear Stepmother intended to adopt Child and that C.N. had

       to act within thirty days to protect his rights. C.N. makes no argument as to

       how the omission of these lines misled him or failed to give him sufficient

       notice. Indeed, C.N. filed a motion to contest within thirty days and was

       appointed an attorney who represented him at the hearing. C.N.’s due-process

       rights were not violated.


[10]   C.N. next argues the trial court erred in “ruling that his consent to the adoption

       was irrevocably implied” because “[M]other committed fraud by failing to

       disclose [his] address.” Appellant’s Br. p. 6. He compares his case to In re the

       Adoption of L.G.K., 113 N.E.3d 767 (Ind. Ct. App. 2018), trans. denied, in which

       this Court affirmed the trial court’s decision to grant the putative father’s

       motion for relief from judgment based on the mother’s fraud. There, the mother

       fraudulently asserted to the trial court she did not know the identity of her

       child’s father. Here, however, there is no evidence that fraud occurred. C.N.

       asserts Mother knew his address and fraudulently withheld this information,

       but he does not support this contention with any evidence in the record. In

       contrast, Mother testified she provided the adoption attorney with C.N.’s name

       but did not know his address. The attorney and the attorney’s assistant

       produced affidavits stating Mother did not provide them with Father’s address


       Court of Appeals of Indiana | Memorandum Decision 20A-AD-1361 | December 16, 2020   Page 5 of 6
       and they found his parents’ address online themselves. See Exs. A, B. We find

       no evidence of fraud and thus no prima facie showing of reversible error.


[11]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-1361 | December 16, 2020   Page 6 of 6